department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-120481-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable bob corker united_states senator west end avenue suite nashville tn attention ------------------------- dear senator corker i am responding to your inquiry dated date on behalf of your constituent ---- -------------------------- ----------------asked whether taxpayers affected by the floods in tennessee that are presidentially-declared disasters can obtain an extension of the deadlines to complete the purchase of a home to qualify for the homebuyers tax_credit first-time homebuyers and long-time residents of the same principal_residence may qualify for a refundable tax_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code the code to qualify for the credit a taxpayer must complete the purchase of a home before date or before date if the taxpayer enters into a binding contract before date to close on the purchase the home before date sec_36 of the code these deadlines apply regardless of whether the home is located in a presidentially-declared disaster_area i hope this information is helpful if you have any questions please contact me or ------------------------- at ---------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
